DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/961,442, filed 07/10/442.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0072154, filed on 06/22/2018.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 03/02/2022 is acknowledged.
Claims 1-9 have been fully considered in examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2013118115 A) (see attached translations for references).
Regarding claim 1,
Kobayashi teaches a secondary battery (Fig. 2; see paragraph
An electrode assembly (Fig. 1; see paragraph 0027).
having a positive electrode plate (Fig. 1; see paragraph 0027).
And a negative electrode plate (Fig. 1; see paragraph 0027).
With a separator disposed therebetween (Fig. 1; see paragraph 0027).
An electrolyte (Fig. 1; see paragraph 0027).
An exterior case configured to accommodate the electrode assembly (not pictured, see paragraph 27, “outer packaging body”) and
the electrolyte in an inner space thereof (see (9) in paragraph 0008).
and an electrode lead having a body and a plate-shaped head (Fig. 1, see paragraph 0012).
a first end of the body being electrically connected to the positive electrode plate or the negative electrode plate of the electrode assembly (Fig. 1, see paragraph 0012).

a second end of the body protruding outward from the exterior case along a protruding direction (Fig. 1, see paragraph 0012).
so that a portion of the body can be inserted into a slit extending inward from an end of a bus bar having a plate shape at least partially made of an electrically conductive material (Fig. 1-3, see paragraph 0014).
the plate- shaped head extending in both directions perpendicular to the protruding direction of the body from the second end of the body (Fig. 1, see paragraph 0012” L-shaped”); it is the examiners position that an L shape extends in at least one direction perpendicular to the protruding direction of the body, and that and L-shape that has width has at least two directions perpendicular to the protruding direction of the body;
the electrode lead being at least partially made of an electrically conductive material (Fig. 1, see paragraph 0015 “conductive’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2013118115 A) in view Sun (KR 20150103496 A) (see attached translations for references).
Regarding claim 2,
Kobayashi teaches the battery module according to claim 1 (see elements of claim 1 above), but fails to teach wherein a thickness of the head in a direction facing the bus bar is greater than a thickness of the body in a direction perpendicular to a side surface of the body.  Sun, like Kobayashi, teaches an improved current collector structure for a secondary battery.  Sun teaches a thickness of the head is greater than a thickness of the body (Fig. 12, 140, 141; [100-102]), and that a thicker lead allows for easier coupling to the bus bar [0062].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the battery module of Kobayashi with the thickness variation taught by Sun in order to more easily couple the current collector to the bus bar.
Regarding claim 3,

    PNG
    media_image1.png
    624
    849
    media_image1.png
    Greyscale

Modified Kobayashi teaches the battery module according to claim 2 (see elements of claim 2 above), wherein Sun teaches that at least a portion of the body has a thickness gradually increasing toward the head (Annotated Fig. 12, 140, 141; [100-102]; examiner notes how joint grooves 141 cause a portion of 140 to gradually increase in thickness towards the head).
Regarding claim 4,
Modified Kobayashi teaches the battery module according to claim 1, wherein Sun teaches the body including a stopper (Fig. 5, 121, 122, L2) protruding outwardly therefrom.
Regarding claim 5,
Modified Kobayashi teaches the battery module according to claim 1, wherein Sun teaches at least a portion of the body is shaped such that at least a portion thereof has a width gradually decreasing toward the head (Annotated Fig. 12, 140; [100-102]; examiner notes how joint grooves 141 cause a portion of 140 to gradually decrease in thickness towards the head).
Regarding claim 6,

    PNG
    media_image2.png
    847
    1135
    media_image2.png
    Greyscale

Modified Kobayashi teaches the battery module according to claim 5 (see elements of claim 5 above), wherein the electrode lead includes a first electrode lead (annotated Fig. 1, first electrode lead) and a second electrode lead (annotated Fig. 1, second electrode lead) provided on the same side of the secondary battery (Fig. 1; [0011]) and having different electric polarities (Fig. 1; [0011]), and wherein heads of the first electrode lead and the second electrode lead are biased to one side or the other side of the center of the body so as to be positioned adjacent to each other ([0004], “adjacent”).
Regarding claim 7,
Modified Kobayashi teaches the battery module according to claim 1 (see elements of claim 1), but fails to teach a fixing protrusion within the inner surface of the slit.  Sun teaches wherein an inner surface of the slit (Fig. 12, 210) defines a fixing protrusion (Fig. 12, 211) protruding toward the body of the electrode lead (Annotated Fig. 12, body portion) when the body of the electrode lead is positioned within the slit.  It would be obvious to one of ordinary skill of the art before the effective filing date to modify the battery module of Kobayashi with the inner surface of the slit having a fixing protrusion taught by Sun in order to fix the body into the slit.  
Regarding claim 8,
Modified Kobayashi teaches the battery module according to claim 1 (see elements of claim 1 above), wherein Sun teaches a slit defining a space having a width that gradually decreases along at least a portion of the slit towards one end of the slit (Fig. 12, 211; see elements of claim 7).
Regarding claim 9,
Modified Kobayashi secondary battery, comprising elements discussed above in claim 1: an electrode assembly having a positive electrode plate and a negative electrode plate with a separator being interposed therebetween; an electrolyte; an exterior case configured to accommodate the electrode assembly and the electrolyte in an inner space thereof; and an electrode lead having a body and a plate-shaped head, a first end of the body being electrically connected to the positive electrode plate or the negative electrode plate of the electrode assembly and a second end of the body protruding outward from the exterior case along a protruding direction so that a portion of the body can be inserted into a slit extending inward from an end of a bus bar having a plate shape at least partially made of an electrically conductive material, the plate-shaped head extending in both directions perpendicular to the protruding direction of the body from the second end of the body, the electrode lead being at least partially made of an electrically conductive material (see elements of claim 1 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728